EX-99.e.1.ii Delaware Distributors, L.P. 2005 Market Street Philadelphia, PA 19103 March 30, 2011 Delaware Group Global and International Funds 2005 Market Street Philadelphia, PA 19103 Re: Expense Limitations Ladies and Gentlemen: By our execution of this letter agreement (the “Agreement”), intending to be legally bound hereby, Delaware Distributors, L.P. (the “Distributor”) agrees that in order to improve the performance of the series of Delaware GroupGlobal and International Fundsset forth below (each a “Fund”), the Distributor shall waive a portion of the Rule 12b-1 (distribution) fees applicable to the specified Fund class, so that such Fund’s Rule 12b-1 (distribution) fees with respect to such class will not exceed the percentages set forth below for the period March 30, 2011 through March 29, 2012. Fund Class 12b-1 Cap Delaware Emerging Markets Fund
